Seawell, J.
The question for this Court is in suit-stance whether the State be entitled to any judgment upon the finding of the Jury ? The false making, or alteration of any written instrument whereby another may be prejudiced, with intent to deceive or defraud, by the common law constitutes a forgery; the indictment clearly contains such a charge ; and the Defendant being found guilty of every thing contained therein, there must be judgment for the State.
Hall, J. Daniel, J. and Ruffin, J. concurred.